Citation Nr: 0517529	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from January 1963 to December 
1967 and from September 1986 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO denied service connection for a low 
back, a right knee and a left knee disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a low back, a right 
and a left knee disorder.  The veteran is currently service 
connected for lacerations of the left and right shin.  In a 
letter dated in November 2002, Dr. R.G. Mills, M.D., states 
that the veteran's problems with his knees "may have 
resulted from his service connected injury."  Dr. Mills 
restated his opinion in a letter received in May 2003.

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  38 C.F.R. 
§ 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  In this case, there is a medical opinion, linking 
claimed conditions to events in service.  The AOJ has 
implicitly rejected the opinions, but has obtained no 
competent evidence to support the conclusion reached.  This 
constitutes error.

Thus, this case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any low back, left knee and 
right knee disorder.  The claims folder 
should be made available to the examiner.  
The examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently found 
disorder of the right or left knee or 
back is related to oinservice injuries, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  It is requested 
that reasoning be afforded in support of 
any opinion provided.  (Refereence is 
made to the fact that the veteran is 
service connected for lacerations of the 
lower extremities.)

2.  After the development requested above 
has been completed, the RO should again 
review the record and determine if the 
benefits sought on appeal may now be 
granted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a SSOC.

3.  The AOJ shall comply with 38 C.F.R. 
§ 3.655.  This is an "other original 
cliaim."

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




